Case 1:21-cv-20499-CMA Document 38 Entered on FLSD Docket 08/05/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 21-20499-CIV-ALTONAGA/Torres

  MIKE DONOVAN, et al.,

         Plaintiffs,
  v.

  OFFICER FERNANDO RIVADENEIRA, et al.,

        Defendants.
  _________________________________________/

                                             ORDER

         THIS CAUSE came before the Court on the parties’ Consent Motion for Extension to

  File Proposed Scheduling Order [ECF No. 36]. Being fully advised, it is

         ORDERED AND ADJUDGED that the Motion is GRANTED. The parties shall file a

  proposed order scheduling mediation by August 19, 2021. The parties are reminded that the

  proposed order must be emailed to the Court in Word format.

         DONE AND ORDERED in Miami, Florida, this 5th day of August, 2021.



                                               _______________________________________
                                               CECILIA M. ALTONAGA
                                               CHIEF UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
